DETAILED ACTION
This action is responsive to the Applicant’s response filed on April 13, 2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
As set forth the in Applicant’s response, claims 11, 16, 21, and 26 are amended to recite “wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF.” In addition, the preambles of claims 21-29 are amended to recite a “communication device.” 
 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,510,341 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments/Amendment
103 Rejection
	The Applicant states that with respect to independent claims 11, 16, 21, and 26, the claims are amended to recite “wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF.”  The Applicant states that the base station acts “to add a bit to PDCCH signaling that is with the CIF…Because the received PDCCH signaling with the CIF is longer than the PDCCH signaling with no CIF by one bit, the UE knows that the longer PDCCH signaling includes the CIF, and can parse the signal correctly”. 
	The Applicant states that adding “0” padding bits to a DCI format, as disclosed in Yang, is not equivalent to the amended claims since according to paragraph [0146] of Yang, the purpose of Yang is to unify the control information size, such that the number of information bits of DCI Format 0 becomes equal to the number of information bits of DCI Format 1A. “DCI size unification (or DCI size match) may be performed such that the DCI formats have the same size”. 
	The Applicant sates that claim 11 recites that the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF. 
	 The Examiner first determines that with respect to the added limitation “wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF”, Earnshaw already discloses that it was known for a signal with a CIF to have a greater length that a signal without the CIF.  See paragraph [0070] which discloses both a set of Non-CIFs and a set of CIFs, where the CIF-DCI may have a greater length than the non-CIF due to the presence of the additional CIF field (paragraph [0069] discloses the additional bits can be 1-3 bits). 
Therefore with respect to the limitation “wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF” is disclosed by Earnshaw. 
Nonetheless, the Examiner notes that with respect to the Applicant’s statement set forth above and in their response (the base station acts to add a bit to PDCCH signaling that is with the CIF…Because the received PDCCH signaling with the CIF is longer than the PDCCH signaling with no CIF by one bit, the UE knows that the longer PDCCH signaling includes the CIF, and can parse the signal correctly), it is acknowledged that claims 11 and 21 is consistent with the citation in that the PDCCH signaling with the CIF and an additional bit is transmitted in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling. 
In addition, the addition of “wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF” in relation to having the first PCCCH signaling without a CIF being equal to the second PDCCH signaling with the CIF” shows that when the lengths are the same, an additional bit is added (in response to) and thus, thereafter the lengths are no longer the same. As explained by the Applicant this is done so that the UE known that the longer PDCCH signaling includes the CIF and can parse the signal correctly. 
As disclosed by Earnshaw in paragraph [0071] both DCI X and DCI X+ have the same length due to padding, however the reason for padding is based on ambiguous lengths.  The Examiner finds that the claims (claims 11 and 21) are directed to adding an additional bit in response to the determination that that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling. 
Thus, the Examiner will withdraw the rejection of claims 11 and 21 as being rendered obvious over Yang and Earnshaw. 
With respect to claims 16 and 26, the Examiner notes that these claims although reciting that the lengths are the same with respect to the PDCCH signaling with the CIF and without the CIF and where the CIF with the additional bit is longer than the length of the PDCCH signaling without the CIF, these claims do not recite that the additional bit is added in response to the first and second PDCCH signaling being the same length. Therefore, the rejection is maintained for claims 16 and 26. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 and 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. US Patent Pub. 2013/0016672 in view of Earnshaw et al. US Patent Pub. 2013/0010709.
Regarding claim 16:
A method for receiving Physical Downlink Control Channel (PDCCH) signaling, comprising: 
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed.
receiving a second PDCCH signaling in a physically overlapped region between a first search space and a second search space; and 
The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. As also explained in paragraph [0057], the first and second search spaces may overlap for a given UE. 
parsing the second PDCCH signaling according to a set rule, wherein the second PDCCH signaling includes a carrier indication field (CIF) and an additional bit, wherein the additional bit is appended to the second PDCCH signaling including the CIF,  
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 
wherein a length of a first PDCCH signaling without a CIF in the first search space of a user equipment (UE) is equal to a length of the second PDCCH signaling with the CIF and without the additional bit in the second search space of the UE, and 
Yang discloses in paragraph [0011] that the plurality of search spaces includes a Carrier Indicator Field (CIF) value used for indicating a related carrier. As described in paragraph [0092], the presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically enabled by higher layer signaling. See also paragraph [0093-0104] which describers various scenarios which include and exclude CIF and paragraphs [0105-0112] which describes other examples with the inclusion and exclusion of the CIF in the search space that is transmitted to the UE. . 
In paragraph [0008-0009], Yang discloses the control channel candidates having the common information size are discriminated using CIF values. See also paragraph [0006] which discloses “if the control channel candidates have a common information size over two or more search spaces, the control channel can be received via any one of the two or more search spaces”. Thus, Yang discloses common information (which includes CIF values) can be the same size across different search spaces. See also paragraph [0058, 0087 and 0092] which discloses the DCI formats in the search spaces can be the same size. 
The examiner notes that as set forth above, Yang discloses that it was known for search spaces to both include and not include CIF. In addition, Yang discloses that it was known for the information size to be the same size as well as DCI formats which also include CIF information to be the same size. 
The Examiner notes that to the extent it is considered that Yang does not determine whether a length of a PDCCH signaling without a CIF is equal to a length of a PDCCH signaling with a CIF, it is considered that Earnshaw discloses that it was known for a DCI set to include both a Non-CIF DCI set or a CIF-DCI set and that these two sets may have the same lengths.  See paragraph [0082] and [0086]
Therefore, it would have been obvious to one of ordinary skill in the art to determine whether a CIF in the first search space is equal to a length of a non-CIF in a second search space.  As set forth in Yang, it was already known to include CIF and non-CIF in the search space.  Earnshaw discloses further teachings related to the size of the CIFs in the PDCCH signaling. 
As set forth above, Yang discloses that determining whether the lengths are the same. This teachings is also shared by Earnshaw as discussed above and in paragraph [0124] which discloses of search for the DCI having the same length in order to avoid DCI length ambiguity.  The Examiner notes that using the teachings of Yang and Earnshaw would have yielded a predictable result to one of ordinary skill in art since both Yang and Earnshaw consider the size of the DCI formats and information as set forth above and since Earnshaw discloses that searching for same length DCI formats avoid length ambiguity. 
wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF. 
	Earnshaw discloses that it was known for a signal with a CIF to have a greater length that a signal without the CIF.  See paragraph [0070] which discloses both a set of Non-CIFs and a set of CIFs, where the CIF-DCI may have a greater length than the non-CIF due to the presence of the additional CIF field (paragraph [0069] discloses the additional bits can be 1-3 bits). 

Regarding claim 17:
The method according to claim 16, wherein the first search space is a common search space (CSS) or a UE-specific search space (UESS), and the second search space is a UE-specific search space (UESS).  
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 

Regarding claim 18:
The method according to claim 17, wherein a CCE level of a given PDCCH signaling in the CSS is 4 or 8, and wherein a CCE level of a given PDCCH signaling in the UESS is 4 or 8.  
See Table 2

Regarding claim 19:
The method according to claim 16, wherein the physically overlapped region comprises at least one CCE whose index in the first search space is the same as an index in the second search space.  
See paragraph [0119]

Regarding claim 20:
The method according to claim 16, wherein the additional bit is a padding bit which is 0.  
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 

Regarding claim 26:
A communication device, which is a user equipment (UE) or an apparatus included in the UE, the communication device comprising: a processor; and 
See Figure 23 which shows a UE 120 including a processor 122. 
a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, wherein the programming instructions instruct the processor to: 
Yang discloses software code may be stored in a memory unit and then may be driven by a processor, (paragraph [0174]). 
receive a second Physical Downlink Control Channel (PDCCH) signaling in a physically overlapped region between a first search space and a second search space; and 
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. As also explained in paragraph [0057], the first and second search spaces may overlap for a given UE. 
parse the second PDCCH signaling according to a set rule, wherein the second PDCCH signaling includes a carrier indication field (CIF) and an additional bit, wherein the additional bit is appended to the second PDCCH signaling including the CIF, 
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 
wherein a length of a first PDCCH signaling without a CIF in the first search space of the UE is equal to a length of the second PDCCH signaling with the CIF and without the additional bit in the second search space of the UE, and 
Yang discloses in paragraph [0011] that the plurality of search spaces includes a Carrier Indicator Field (CIF) value used for indicating a related carrier. As described in paragraph [0092], the presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically enabled by higher layer signaling. See also paragraph [0093-0104] which describers various scenarios which include and exclude CIF and paragraphs [0105-0112] which describes other examples with the inclusion and exclusion of the CIF in the search space that is transmitted to the UE. . 
In paragraph [0008-0009], Yang discloses the control channel candidates having the common information size are discriminated using CIF values. See also paragraph [0006] which discloses “if the control channel candidates have a common information size over two or more search spaces, the control channel can be received via any one of the two or more search spaces”. Thus, Yang discloses common information (which includes CIF values) can be the same size across different search spaces. See also paragraph [0058, 0087 and 0092] which discloses the DCI formats in the search spaces can be the same size. 
The examiner notes that as set forth above, Yang discloses that it was known for search spaces to both include and not include CIF. In addition, Yang discloses that it was known for the information size to be the same size as well as DCI formats which also include CIF information to be the same size. 
The Examiner notes that to the extent it is considered that Yang does not determine whether a length of a PDCCH signaling without a CIF is equal to a length of a PDCCH signaling with a CIF, it is considered that Earnshaw discloses that it was known for a DCI set to include both a Non-CIF DCI set or a CIF-DCI set and that these two sets may have the same lengths.  See paragraph [0082] and [0086]
Therefore, it would have been obvious to one of ordinary skill in the art to determine whether a CIF in the first search space is equal to a length of a non-CIF in a second search space.  As set forth in Yang, it was already known to include CIF and non-CIF in the search space.  Earnshaw discloses further teachings related to the size of the CIFs in the PDCCH signaling. 
As set forth above, Yang discloses that determining whether the lengths are the same. This teachings is also shared by Earnshaw as discussed above and in paragraph [0124] which discloses of search for the DCI having the same length in order to avoid DCI length ambiguity.  The Examiner notes that using the teachings of Yang and Earnshaw would have yielded a predictable result to one of ordinary skill in art since both Yang and Earnshaw consider the size of the DCI formats and information as set forth above and since Earnshaw discloses that searching for same length DCI formats avoid length ambiguity. 
wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF. 
	Earnshaw discloses that it was known for a signal with a CIF to have a greater length that a signal without the CIF.  See paragraph [0070] which discloses both a set of Non-CIFs and a set of CIFs, where the CIF-DCI may have a greater length than the non-CIF due to the presence of the additional CIF field (paragraph [0069] discloses the additional bits can be 1-3 bits). 

Regarding claim 27:
The communication device according to claim 26, wherein the first search space is a common search space (CSS) or a UE-specific search space (UESS), and the second search space is a UE-specific search space (UESS).  
See paragraph [0057] which discloses a UE has a set of CCE locations where a PDCCH may be placed. The set of CCE locations in which the UE may find its PDCCHs can be considered as a ‘search space’. Yang discloses that the search spaces included a UE specific and a common search space. 

Regarding claim 28:
The communication device according to claim 27, wherein a CCE level of a given PDCCH signaling in the CSS is 4 or 8, and wherein a CCE level of a given PDCCH signaling in the UESS is 4 or 8.  
See Table 2

Regarding claim 29:
The communication device according to claim 26, wherein the physically overlapped region comprises at least one CCE whose index in the first search space is the same as an index in the second search space.  
See paragraph [0119]

Regarding claim 30:
The communication device according to claim 26, wherein the additional bit is a padding bit which is 0.
See paragraphs [0087 & 0146], where Yang discloses using a padding bit (additional bit). 

Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, as set forth in the Final Rejection of December 16, 2021, the Examiner determined that with respect to the limitation “in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space, transmit, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE)” it was argued that Earnshaw does not disclose or suggest the limitation.   
The Examiner determined that Yang in view of Earnshaw discloses the transmission of PDCCH signaling and that overlapped regions exist in a first and second search space, however the Examiner agreed with the Applicants arguments in that the combination of Yang and Earnshaw do not disclose “transmitting, in the physically overlapped region, the first PDCCH signaling without the CIF to a user equipment (UE) in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling and based on the physically overlapped region existing between the first search space and the second search space.”
Regarding claims 11 and 21, as set forth above, the Examiner notes that with respect to the Applicant’s statement set forth above (the base station acts to add a bit to PDCCH signaling that is with the CIF…Because the received PDCCH signaling with the CIF is longer than the PDCCH signaling with no CIF by one bit, the UE knows that the longer PDCCH signaling includes the CIF, and can parse the signal correctly), it is acknowledged that claims 11 and 21 is consistent with the citation in that the PDCCH signaling with the CIF and an additional bit is transmitted in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling. 
In addition, the addition of “wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF” in relation to having the first PCCCH signaling without a CIF being equal to the second PDCCH signaling with the CIF” shows that when the lengths are the same, an additional bit is added (in response to) and thus, thereafter the lengths are no longer the same. As explained by the Applicant this is done so that the UE known that the longer PDCCH signaling includes the CIF and can parse the signal correctly. 
Therefore, the Examiner determines that the prior art does not disclose in response to determining that the length of the first PDCCH signaling is equal to the length of the second PDCCH signaling, transmitting, in the physically overlapped region, the second PDCCH signaling with the CIF and an additional bit to a user equipment (UE), wherein the additional bit is appended to the second PDCCH signaling, wherein the length of the second PDCCH signaling with the CIF and the additional bit is longer than the length of the first PDCCH signaling without the CIF.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferee: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992